DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “105” has been used to connector receptacle on figs 1-4B, whereas on fig. 5, the reference numeral 105  is seems to be an opening of Upper lid. Appropriate corrections are required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 1, lines 9-11, recites, “a retaining block disposed between said connecting receptacle and inner wall of said housing” is not shown, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 6, 8-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 11-13, recites, “separated by said base enclosed with said connecting receptacle being partitioned into a plurality of waterproof compartments by said retaining block” It is not clear what is separated by said base? It seems that there is grammatical errors and also it is not clear that what applicant truing to claim, and therefore it is vague and indefinite.
Claim 1, line 10, recites, “inner wall”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 13, recites, “said connecting receptacle for accommodating a waterproof glue”. If this “connecting receptacle is for accommodating a waterproof glue” and if receptacle is filled with the glue than how can mating connector will be connected to the receptacle for electrical connective, and therefore whole invention will be inoperative.
Claim 1, line 14, “a waterproof glue is filled with said waterproof compartments” If this “connecting receptacle is for accommodating a waterproof glue” there is grammatical errors and how can waterproof glue filled with said waterproof compartment? 
Upon considering, “a waterproof glue is filled with said waterproof compartments” as --a waterproof glue is filled within said waterproof compartments--, as discussed above, whole invention will be inoperative.
Claim 8, lines 14-15, recites, “separated by said base enclosed with said connecting receptacle being partitioned into a plurality of waterproof compartments by said retaining block” It is not clear what is separated by said base? It seems that there is grammatical errors and also it is not clear that what applicant truing to claim, and therefore it is vague and indefinite.
Claim 8, line 16, recites, “connecting receptacle for accommodating a waterproof glue”. If this “connecting receptacle is for accommodating a waterproof glue” and if receptacle is filled with the glue than how can mating connector will be connected to the receptacle for electrical connective, and therefore whole invention will be inoperative.
Claim 8, line 13, recites, “inner wall”. There is insufficient antecedent basis for this limitation in the claim.
Claim 8, line 20, “a waterproof glue is filled with said waterproof compartments” If this “connecting receptacle is for accommodating a waterproof glue” there is grammatical errors and how can waterproof glue filled with said waterproof compartment? 
Upon considering, “a waterproof glue is filled with said waterproof compartments” as --a waterproof glue is filled within said waterproof compartments--, as discussed above, whole invention will be inoperative.

Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are moot on new ground of rejection.
As, drawings, specification and claims are not collectively sufficiently define the claimed invention, the examiner would not be able to perform proper search in order to review the entire application.  Applicant is kindly requested to review all claims, specification and drawings and make appropriate corrections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARSHAD C PATEL/Primary Examiner, Art Unit 2831